Citation Nr: 1701065	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  09-19 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating (i.e., higher than 0 percent) for hypertension.

2.  Entitlement to an initial rating higher than 10 percent for tension headaches.

3.  Entitlement to an initial rating higher than 10 percent for tendonitis, left shoulder (left shoulder disability).

4.  Entitlement to an initial rating higher than 10 percent for left hip strain from June 7, 2008 to March 31, 2009; excluding a period of temporary 100 percent evaluation from April 1, 2009 to July 31, 2009; and a rating higher than 10 percent from August 1, 2009 to the present.

5.  Entitlement to an extension of a temporary total evaluation (100 percent) for service-connected left hip strain, based upon convalescence under Paragraph 30, beyond July 31, 2009 for left hip surgery.

6.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) with mood disorder.  

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for a sleep disorder, including as secondary to the service-connected PTSD with mood disorder.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 2001 to June 2008, including service in Iraq (Southwest Asia) during the Persian Gulf War era.  He was awarded the Combat Infantryman Badge and Combat Action Badge.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran appealed for higher initial ratings for left hip strain, PTSD with mood disorder, hypertension, tension headaches and tendinitis of the left shoulder.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  The RO's October 2014 decision granted the Veteran's claim for a total rating based on individual unemployability (TDIU), and the Veteran has not specifically alleged that he is unemployable solely on account of a single service connected disability, so it is not necessary to further consider TDIU as part of any of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDINGS OF FACT

1.  The Veteran's hypertension is not manifested by diastolic pressure predominantly 100 or more; by systolic pressure predominantly 160 or more; or by a history of diastolic pressure predominantly 100 or more which requires continuous medication for control.

2.  The Veteran has been diagnosed for tension and cluster headaches, which are manifested by prostrating attacks on no more than once every two to three months.  He does not demonstrate migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months, or any attacks productive of severe economic inadaptability. 

3.  The Veteran's dominant hand is his right hand.  The weight of the evidence is against a finding that the range of motion of the Veteran's left shoulder is functionally limited to shoulder level (90 degrees) or less, even considering factors such as pain on motion. 

4.  From June 7, 2008 to March 31, 2009, and from August 1, 2009 to the present, flexion of the left hip joint has not been shown to have been limited to 30 degrees or less, nor has abduction of the left hip joint been lost beyond 10 degrees.  

5.  Since August 1, 2009, there has been no period of convalescence related to the Veteran's left hip strain that would warrant extension of a temporary total evaluation under Paragraph 30.

6.  From June 7, 2008 to July 6, 2010, the Veteran's PTSD with mood disorder did not manifest occupational and social impairment in most areas, including work, school, family relations, judgement, thinking and mood.  

7.  From July 7, 2010 to the present, resolving any doubt in the Veteran's favor, the evidence demonstrates that his PTSD with mood disorder is manifested by occupational and social impairment in most areas, but has not caused total occupational and social impairment.  

8.  The Veteran does not have a current chronic bilateral hearing loss disability that meets VA regulatory requirements.  

9.  The Veteran does not have a current chronic sleep disorder disability.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.31, 4.104, Diagnostic Code 7101 (2016).

2.  The criteria are not met for rating higher than 10 percent for tension headaches.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.20, 4.27, 4.124a, Diagnostic Codes 8100, 8199 (2016).

3.  The criteria are not met for an initial disability rating higher than 10 percent for the Veteran's left shoulder tendonitis.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5200-5203 (2016).

4.  From June 7, 2008 to March 31, 2009, and from August 1, 2009 to the present, the criteria are not met for an initial rating higher than 10 percent for the Veteran's left hip strain.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299, 5252 (2016).

5.  From August 1, 2009 to the present, the criteria are not met for an extension of a temporary total evaluation for left hip strain under Paragraph 30.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299, 5252 (2016).

6.  From June 7, 2008 to July 6, 2010, the criteria are not met for an initial rating higher than 50 percent for PTSD with mood disorder. 38 U.S.C.A. §§ 1155, 5107 (West 2014 ), 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2016).

7.  From July 7, 2010, the criteria are met for a higher rating of 70 percent, but no higher, for PTSD with mood disorder. 38 U.S.C.A. §§ 1155, 5107 (West 2014 ), 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2016).

8.  Criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

9.  A chronic sleep disorder was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  DUTIES TO NOTIFY AND ASSIST 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, private treatment records, and Social Security Administration disability records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  There is no contention or indication of other outstanding records.  

Notably, the February 2009 VA examiner found the Veteran's hearing within normal limits, bilaterally, and no other medical findings show he meets VA's regulatory requirements for a current hearing loss disability.  As such, a VA medical opinion is not warranted.  38 C.F.R. § 3.159(c)(4); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required).  

The Veteran was not provided with an examination with regard to the sleep disorder.  However, the Board does not find it necessary to remand for a VA examination and medical nexus opinion for a sleep disorder under McLendon v. Nicholson, 20 Vet. App. 79 (2006).  During the pendency of this claim, there has been no diagnosable sleep disorder.  Moreover, there is no finding of in-service incurrence of any diagnosed sleep disorder.  Rather, the October 2013 VA examiner attributed his chronic sleep impairment symptoms to his PTSD with mood disorder.  As such, a VA medical opinion on the etiology of a non-existent sleep disability is not warranted.  38 C.F.R. § 3.159(c)(4); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  38 U.S.C.A. § 5103A.

II.  CLAIMS FOR HIGHER INITIAL RATINGS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

A.  HYPERTENSION-INITIAL COMPENSABLE RATING

The Veteran's service-connected hypertension has been assigned an initial noncompensable rating under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension).  In every instance, such as here, where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.  

DC 7101 provides a minimally compensable, 10 percent, rating where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more requiring continuous medication for control.  
The Board notes that words such as "predominantly" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Regardless, a basic understanding of predominant would suggest that the diastolic pressure was above a certain level more often than it was below it. 

The probative (competent and credible) evidence of record does not indicate an initial compensable rating is warranted under the applicable rating criteria.  

As history, service treatment records show that in September 2004, the Veteran had elevated average blood pressure testing readings of 144/78 and 148/84, and was diagnosed in-service with hypertension.  Thereafter, there is no indication of subsequent in-service treatment for hypertension.

The July 2008 VA examination noted that the Veteran's in-service hypertensive vascular disease was on treatment with Lisinopril 10mg for approximately two months until he stopped taking that medication due to a side effect of a burning feeling on his skin.  He subsequently had no interim treatment for blood pressure.  
The July 2008 VA examiner found the Veteran's blood pressure readings were 122/80, 120/82 and 124/80.  This examiner diagnosed the Veteran with hypertensive vascular disease on treatment temporarily, normal current examination, no diagnosis and no treatment.  

During his subsequent VA examination in April 2011, the examiner recorded a history of medications for hypertension since 2004.  The examiner diagnosed hypertension, presently stable on medications.  The April 2011 VA examiner found his blood pressure readings were 132/74, 130/70, and 132/74.  

In particular, the Board notes the following blood pressure readings from VA treatment records:  130/80 and 143/74 in March 2009; 149/85, 137/80, 138/76, 133/71, 130/73, 124/80, 133/64 in April 2009; 114/67 in May 2009; 137/81 in July 2009; 136/81, 149/76, and 132/82 in September 2010; 136/84 in November 2010; 146/96 in March 2012; 140/90 in September 2012; 129/89 in February 2014; 149/78 and 140/94 in April 2014; 140/94 in June 2014; 162/100 in July 2014; 124/82 in November 2014; 136/92 in June 2015.  

Thus, every one of the numerous blood pressure readings since service have shown diastolic pressure under 100 and systolic pressure under 160.  The Board acknowledges a VA treating provider in July 2014 assessed systolic pressure at 162, but this reading appear to be an exception, as this was the only instance of a reading over 160 in the medical records.  Therefore, it cannot be said that he had a history of diastolic pressure prior to medication that was predominantly greater than 100 or a systolic pressure that was predominantly greater 160 or more.  

The Board has reviewed the service treatment records, private and VA treatment records, SSA disability medical records, as well as afore-mentioned VA examination reports for available blood pressure readings.  The Board finds that the evidence of record does not demonstrate that the Veteran's hypertension disability is manifested by diastolic pressure predominantly 100 or more, by a systolic pressure predominantly 160 or more, or by a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  In this case, the evidence does not support a compensable schedular rating at any time during the pendency of the appeal.  

The Veteran has not brought forth any specific symptomatology concerning his hypertension, aside from in-service side-effects from medication of a burning feeling on his skin, and there is no suggestion that these side effects have manifested post-service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  Moreover, his contentions are vague and do not articulate the reasons for providing a higher rating.  Blood pressure is measured by objective, not subjective, means, so there is a specific monitoring device for determining blood pressure and the extent it is elevated.  The rating criteria require documentation of this objective measure of the blood pressure and that it fall within a certain range to warrant a certain rating.  

Since the Veteran's hypertension has never been at a compensable rating level for any distinct period of time since the effective date of service connection, the Board cannot "stage" this rating.  The appeal is denied, as there is no reasonable doubt to resolve in his favor.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.  

Referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

B.  TENSION HEADACHES-INITIAL RATING HIGHER THAN 10 PERCENT

The Veteran is service-connected for tension headaches, and assigned an initial 10 percent rating under 38 C.F.R. § 4.124a, Diagnostic Codes (DCs) 8199-8100.  Because the Veteran's specific diagnoses are not listed in the Rating Schedule, DC 8199 has been assigned pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20.  Here, the most closely analogous diagnostic code is DC 8100, for migraine headaches.  

DC 8100 provides that a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A higher 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  The maximum 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.  
The rating criteria do not define "prostrating."  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  

In this case, the overall evidence of record does not support the Veteran's claim for a rating higher than 10 percent for his headaches disability.  The Board has considered the Veteran's personal assertions in support of his claim.  The Veteran is clearly competent to describe the symptoms, frequency and duration of his headaches.  He is competent, as a layperson, to report on that as to which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  Nonetheless, he is not competent to provide a probative (persuasive) opinion on a medical matter without the appropriate medical training and expertise, especially on the severity of his tension headaches disability in terms of the applicable rating criteria.  Moreover, the question of whether the headaches are prostrating in nature, requires appropriate medical findings. 

At a July 2008 VA General Medical Examination, the Veteran reported a history of having headaches in the back of his head since 2008.  He reported headaches occurring approximately once a week that lasted 2 to 3 days per episode.  The Veteran did not report a history of head trauma, and he denied his headaches were affected by light or sound and denied associated nausea.  However, he stated the headaches seemed to be worse when he lies down. The examiner provided a diagnosis of tension headaches, with no significant disability, upon neurological testing.  No complaints of prostrating attacks appear to have been described to the July 2008 VA examiner.

At an April 2011 VA General Medical Examination, the Veteran complained of intermittent, but constant headaches, that occurred in frequency at least once every two to three months, and lasted in duration for approximately one week.  He denied any related seizures and described the headaches as starting behind his right eye and as throbbing in nature, along with complaints of noise sensitivity and nausea.  He denied any visual changes or any neurological symptoms with the headaches.  The Veteran reported taking medication sublinguinally (under the tongue) to control the headaches, which helped him.  The examiner noted that past CT scans were negative.  The examiner diagnosed cluster headaches, with medication taken sublinguinally (under the tongue).  Thus, the April 2011 VA examination report suggests the Veteran has had prostrating attacks on no more than a bi-monthly to quarterly frequency.

Review of available VA and private treatment records and SSA medical records shows regular notes of asymptomatic cluster headaches and related prescription medication (Ergotamine Tartrate 2mg sublinguine), but do not show any indications of prostrating attacks occurring on a frequency approaching a monthly basis, as would be required for a higher 30 percent.  Therefore, he does not meet the criteria a 30 percent evaluation criteria under DC 8100.

The weight of the evidence is also against the conclusion that the Veteran's headaches have resulted in severe economic inadaptability, an essential element for a higher 50 percent rating under DC 8100.  Rather, at the March 2013 VA back examination, the Veteran claimed he stopped working in 2009 in his prior occupation as a municipal sewer and water pipe, as performing physical labor caused pain in his back, hip, shoulder and knee.  He did not report that his headaches produced any occupational impairment.  

Since the Veteran's headaches have never been shown to reach a compensable rating level for any distinct period of time since the effective date of service connection, the Board cannot "stage" this rating.  The appeal is denied, as there is no reasonable doubt to resolve in his favor.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.  

The Veteran's headaches symptoms of throbbing headaches, noise sensitivity, nausea, bimonthly to quarterly frequency, and of long duration, are neither unusual nor exceptional.  Moreover, given on examiner of the schedular rating criteria requires headaches to cause "severe economic inadaptability", VA is necessarily required to consider such symptomatology in assigning the schedular rating.  As such, they are fully contemplated by the rating criteria of DC 8100.  Referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

C.  ORTHOPEDIC DISABILITIES

i.  LEFT SHOULDER TENDONITIS-
INITIAL RATING HIGHER THAN 10 PERCENT

The RO's May 2009 rating decision granted service connection for left shoulder tendonitis and initially assigned a noncompensable 0 percent evaluation, effective from June 7, 2008, following separation from service.  In the Veteran's December 2009 Notice of Disagreement (NOD), he asserted that a compensable rating was warranted for his tendonitis.  He asserted VA did not adequately examine, nor consider DeLuca standards, particularly fatigue, pain, and weakness caused by repetitive use and movement throughout an ordinary day.  Subsequently, the RO's March 2013 rating decision increased the Veteran's initial noncompensable rating to a 10 percent rating, for pain on motion of the left shoulder joint in light of DeLuca, discussed below, retroactively effective from June 7, 2008.  

The Veteran's left shoulder tendonitis is rated at 10 percent for the non-dominant hand, under 38 C.F.R. § 4.71a (musculoskeletal disabilities), Diagnostic Codes (DCs) 5099-5024.  Because the Veteran's specific diagnoses are not listed in the Rating Schedule, DC 5099 has been assigned pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20.  Here, the most closely analogous diagnostic code is DC 5024, for tenosynovitis.  In turn, 38 C.F.R. § 4.71a provides that the diseases under DCs 5013 to 5024, as here, will be rated on limitation of motion of affected parts, as arthritis, degenerative under DC 5003.  

Ratings for functional impairment of the upper extremities depend on which extremity is the major extremity, i.e., the one predominantly used by the individual.  Only one extremity is considered to be major and a person is presumed to be right-handed unless there is evidence of left-handedness.  38 C.F.R. § 4.69.  Here, the Veteran reports that his right hand is his dominant hand.  At the July 2008 VA general examination, the Veteran reported he is right-handed.  Thus, the rating for the left shoulder is on the basis that the left upper extremity is the minor extremity.  Conversely, the right upper extremity is the major extremity.

Under DC 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a.  The movement of the shoulder and arm joint is covered in the regulations by 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Concerning this, under DC 5201, limitation of motion of the minor (non-dominant) arm at the shoulder level (90 degrees) provides a 20 percent rating.  Limitation of motion to midway between the side and shoulder level (45 degrees) is assigned a 20 percent evaluation.  A 30 percent evaluation is warranted for the arm when motion is limited to 25 degrees from the side.  

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

At his July 2008 VA examination of his left shoulder, the Veteran reported he injured his left shoulder in basic training, and again when he was thrown out of a vehicle in Iraq in 2006.  He complained his left shoulder pains "come and go", the pains are usually a dull ache and annoying, aggravating by lifting above his head or pushing or mowing his yard.  He denied the use of medications, heat or ice therapy, assistive devices, occupation, additional limitation due to flare-ups or interference with daily activities.  On physical examination, the July 2008 VA examiner found the left shoulder showed no deformities, no swelling, and no palpable tenderness.  There was good strength in the left shoulder.  The Veteran demonstrated flexion in his left arm from 0 to 175 degrees without pain, abduction from  0 to 180 degrees without pain, internal and external rotation from 0 to 85 degrees without pain.  Active range of motion did not produce any weakness, fatigue or incoordination.  There was no additional loss of range of motion with repetitive movement times three.  X-ray testing revealed no fractures or dislocations, the joint spaces are maintained and normal rotation motions are noted, with no blastic or lytic changes.  The examiner diagnosed left shoulder sprain with normal range of motion, noting negative X-rays.

At the Veteran's February 2011 VA exam the examiner noted findings of tenderness to palpation.  The examiner also found no heat, no redness, no swelling.  The examiner also found s no crepitus on range of motion testing though the veteran complains of mild popping on range of motion.  Flexion was to 180 degrees, abduction to 180 with pain from 160-180 degrees, external rotation to 90 and internal rotation to 90 with evidence of mild pain at 90 degrees.  There were no further limitations upon repetitive use, although he did complain of mildly increased pain.  

With regard to functional loss and limitation of motion, the Veteran did not evidence even a compensable level of limitation of shoulder motion under DC 5201.  Rather, the RO had assigned a 10 percent rating solely to compensate the Veteran for his left shoulder joint pain on motion.  However, there is no showing in the VA examination reports that his pain reduced range of motion to the shoulder level, which is required for an even higher 20 percent rating under DC 5201.  The Board finds no evidence showing the Veteran's left shoulder pain affects his ability to work and live, so that an even higher initial rating of 20 percent is not warranted.  A review of his VA and private treatment records, and SSA medical records, reveals complaints of left shoulder pain, but no other range of motion evaluations to show limitation of motion due to this pain or any other findings that meet the criteria for a higher rating.  

Any functional loss present is adequately compensated by the 10 percent rating already assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  As such, the Board does not find that the Veteran's range of motion is so functionally limited so as to warrant a rating in excess of the 10 percent that is already assigned.

There is simply no contention or indication that the Veteran had ankylosis of the scapulohumeral joint, so there is no need to consider DC 5200.  Neither is DC 5202 applicable, as was there evidence of any malunion of the humerus, recurrent dislocation of the humerus, fibrous union or nonunion or loss of head of the humerus on any VA examination.  Finally, none of the medical records indicated any impairment of the clavicle or scapula, so that DC 5203 is also inapplicable.
The appeal is denied, as there is no reasonable doubt to resolve in his favor.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.  

ii.  LEFT HIP STRAIN-
RATINGS HIGHER THAN 10 PERCENT

In the Veteran's December 2009 Notice of Disagreement (NOD), the Veteran contends his condition has not been evaluated according to the DeLuca standards as to Veteran's limitation of function due to pain, weakness, or after repetitive movement of the area.  The Veteran's left hip strain is rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5299-5252, for the entire initial rating period with the exclusion of an interim period for a temporary total evaluation, so from June 7, 2008 to March 31, 2009, and since August 1, 2009.  Notably, the RO's August 2008 rating decision assigned the Veteran's initial 10 percent rating, for painful limited motion of the left hip joint in light of DeLuca, discussed below, retroactively effective from June 7, 2008.  That is, the limitation of motion in the left hip as demonstrated by the Veteran on physical examination would not have been sufficient to warrant a compensable rating under the rating criteria.

Because the Veteran's specific diagnoses are not listed in the Rating Schedule, DC 5299 has been assigned pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20.  Here, the most closely analogous diagnostic code is DC 5252, for limitation of flexion of the thigh.  

The Board has considered all potentially applicable diagnostic codes that rate his pelvic disability, to determine those most appropriate or more advantageous to the Veteran in this case.  Thus, the Board will analyze whether a disability rating higher than 10 percent may be awarded under DCs 5252 (limitation of flexion of thigh) and 5253 (impairment of the thigh, contemplating limitation of abduction).

The Board finds that Diagnostic Code 5250 (ankylosis of the hip), which allows for disability ratings of 60, 70 and 90 percent, is not for application in this case.  That is, the medical evidence of record clearly shows that the Veteran's left hip is not ankylosed at any level.  For example, the February 2016 VA examiner specifically found no left hip ankylosis.  Although the Veteran's left hip disability does manifest in some limitation of motion from pain and stiffness, it is not in a fixed position without motion at any degree or angle, nor does the Veteran contend otherwise.  

Diagnostic Code 5251 (limitation of extension of the thigh) is not for application here, because the maximum assignable disability rating available under that code is 10 percent.

Diagnostic Codes 5254 (hip, flail joint) and 5255 (impairment of the femur) are also not for application in this case.  The medical evidence of record does not show that the Veteran has flail joint, and/or fracture of the shaft or anatomical neck of the femur with nonunion, fracture of the surgical neck of femur with false joint, or malunion or nonunion of the femur.  For instance, the July 2008 and February 2016 VA examination reports contain X-ray impressions of his left hip that found no fractures or dislocations.  The February 2016 examiner specifically found no malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.

Thus, the Board concludes that Diagnostic Codes 5252 and 5253, concerning limitation of flexion and abduction of the thigh, respectively, are the most appropriate for rating the Veteran's left hip DJD.  Under DC 5252, a 20 percent rating is warranted for limitation of flexion of the thigh to 30 degrees, a 30 percent rating for limitation of flexion to 20 degrees, and a 40 percent rating for limitation of flexion to 10 degrees.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5253, a 20 percent rating is warranted for impairment of the thigh, for limitation of abduction of motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252. 

As stated above, under DC 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a.  Here, the February 2016 VA examiner diagnosed left hip, degenerative arthritis and chronic left hip strain, based upon X-ray testing.  Thus, the applicable DCs for limitation of motion here are, again, DCs 5252 and 5253.

On review of the evidence of record, the Boards does not find supporting evidence for the notion that the Veteran's left hip strain produces limitation of motion to 30 degrees or less flexion, or limitation of abduction beyond 10 degrees, as necessary for a higher 20 percent rating under either DCs 5252 or 5253.  This includes consideration of the Veteran's complaints of pain, weakness and repetitive motion testing.  

At the July 2008 VA examination, the Veteran reported injuring his left hip following a fall from a vehicle in Iraq, and that he has had left hip pains ever since.  He reported daily, constant pain that is of the nature of a dull ache, occasionally sharp, averaging in intensity from 5/10 to 10/10.  However, he denied that either walking or standing aggravated the hip.  Rather, squatting and climbing aggravate it.  He denied assistive devices.  The examiner diagnosed left hip strain, upon negative X-ray testing.  On physical evaluation, the examiner found no deformity, no swelling, no palpable tenderness.  Notably, the examiner performed range of motion testing, finding flexion is 0 to 110 degrees with mild pain; and abduction from 0 to 20 degrees with mild pain.  There was no additional loss of motion on repetitive motion testing.  Active range of motion did not produce weakness, fatigue or incoordination.  

At the February 2016 VA examination, the Veteran complained of disturbance of locomotion, and interference with sitting and standing.  He also complained of being limited in standing, walking and sitting by left hip pain and by limitation of motion in the hip.  In particular, he reported difficulty stepping up, as into an elevated vehicle such as a truck.  He reported regularly using a cane when he anticipated walking relatively long distances.  The examiner was not able to perform repetitive motion testing due to increased left hip pain.  The February 2016 VA examiner found limitation of flexion to 45 degrees, including consideration of pain on motion on examination.  The February 2016 VA examiner also found limitation of abduction to 25 degrees, including consideration of pain noted on motion on examination.

Thus, there is no showing in the VA examination reports that his pain reduced range of motion to 30 degrees or less flexion for a higher 20 percent rating under DC 5252.  Similarly, there is no showing that his pain limited abduction to beyond 10 degrees, as required for a higher 20 percent rating under DC 5253.  

With regard to functional loss and limitation of motion, the Veteran did not evidence even a compensable level of limitation of hip motion under DCs 5252 and 5253.  Rather, the RO had assigned a 10 percent rating solely to compensate the Veteran for his left hip joint pain on motion.  A review of his VA and private treatment records, and SSA medical records, reveals complaints of left hip pain, but reveal no findings that meet the criteria for a higher rating (excluding the period of temporary total evaluation from April 1, 2009 to July 31, 2009).  

The Board finds no evidence showing the Veteran's left hip pain affects his ability to work and live, so that an even higher initial rating of 20 percent is not warranted.  Any functional loss present is adequately compensated by the 10 percent rating already assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  As such, the Board does not find that the Veteran's range of motion is so functionally limited so as to warrant a rating in excess of the 10 percent that is already assigned.

The appeal is denied, as there is no reasonable doubt to resolve in his favor.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.  

iii.  EXTENSION OF TEMPORARY TOTAL EVALUATION
FOR LEFT HIP STRAIN

The Veteran contends he is entitled to a temporary total rating of a longer duration after August 1, 2009, for surgery related to his left hip strain.  As noted above, the Veteran's left hip strain has been awarded a period of a temporary 100 percent rating under 38 C.F.R. § 4.30 for convalescence, from April 1, 2009 to July 31, 2009.  

As history, the RO's May 2013 rating decision extended the Veteran's temporary total evaluation through August 1, 2009, for the period of convalescence following an April 1, 2009 surgery for his left hip strain.  The Veteran's VA treatment records shows that on April 1, 2009, he underwent a left hip arthroscopy with debridement, femoral neck plasty, and acetabuloplasty.  On July 2, 2009, the Veteran's 12-week follow up appointment was held and he was released to activity as tolerated.  The RO assigned the initial period of temporary total evaluation based upon notations of significant activity restrictions from April 1st through July 2nd, thereby extending the period of temporary total evaluation to August 1, 2009, or the first day of the month following the end of a three month convalescent period.

The applicable regulations provide that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of one, two or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30 (Paragraph 30).

Under 38 C.F.R. § 4.30(a), a temporary total evaluation will be assigned if the hospital or outpatient treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 

A temporary total rating may be extended one, two, or three months beyond the initial three month period.  38 C.F.R. § 4.30(b)(1).  A temporary total rating may be further extended one to six months beyond the initial six months, under paragraph (a)(2) or (3), upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2). 

A review of the Veteran's VA and private treatment records and SSA medical records reveals that there are simply no further indications of follow-up treatment amounting to convalescence related to his left hip strain, as related to the April 1, 2009 left hip arthroscopy.  Indeed, since August 1, 2009, there were no further follow-up treatments that indicate an extended period of convalescence, bedrest, hospitalization, acute care, or any type of treatment that amounts to other than outpatient treatment for left hip pain.  For instance, the August 7, 2009 VA outpatient treatment note complains of worsening left hip pain, although the note stated "he was doing better after his hip surgery" and noted he declined pain medication.  Thereafter, the next instances of left hip treatment are not until October 13, 2009, limited to complaints of left hip pain.  As such, without at least some indication of continued convalescence relating back to the April 1, 2009 left hip surgery, there is no basis for further extensions of temporary total evaluations under Paragraph 30.  The appeal is denied, as there is no reasonable doubt to resolve in his favor.  

iv.  EXTRASCHEDULAR CONSIDERATION FOR ORTHOPEDIC DISABILITIES

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected left shoulder tendonitis and the left hip strain, respectively.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's orthopedic disabilities of the left shoulder tendonitis and left hip strain reasonably describe and assess the Veteran's disability level and symptomatology, respectively.  The criteria rate the disability on the basis of orthopedic symptomatology including a wide range of symptoms such as pain, swelling, etc.; thus, the demonstrated and reported manifestations - namely limitation of motion and flare-ups of joints- are contemplated by the provisions of the rating schedule.  The Board necessarily considers the entirety of the Veteran's symptomatology within the context of the schedular rating criteria.  As the Veteran's disability picture is reasonably contemplated by the rating schedule, the assigned schedular evaluation is adequate and referral for consideration of an extra-schedular evaluation is not warranted.


D.  PTSD WITH MOOD DISORDER-
INITIAL RATING HIGHER THAN 50 PERCENT

The Veteran contends that his service-connected PTSD with mood disorder is more severe than his present 50 percent evaluation.  

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016). 

During the course of this appeal, the rating criteria were revised to update references pertinent to the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (5th ed.) (DSM-5).  Those changes included removal of the multi-axis system, Global Assessment of Functioning (GAF) score method of assessment, but did not invalidate the previously reported GAF scores.  No additional substantive revisions have been made to VA's General Rating Formula for Mental Disorders.  See 80 Fed. Reg. 14,308  (Mar. 19, 2015). 

Under the Diagnostic and Statistical Manual for Mental Disorders (4th ed.) (DSM-IV), the GAF score was previously described for VA purposes as a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging between 61 to 70 indicated mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning "pretty well," and has some meaningful interpersonal relationships.  Scores between 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Diagnostic Code 9411 governs ratings for PTSD:  
A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  However, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130. 

In determining whether the Veteran meets the criteria for an increased rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  

A. From June 7, 2008 (Date of Service Connection) to July 6, 2010

The Veteran was employed as a municipal sewer and water pipe layer through September 2009, when he became unemployed.  He then returned to school for the remainder of this period.  He has sought out regular and continuous VA treatment of his PTSD with mood disorder.

The medical evidence of record includes a July 2008 VA examination to evaluate his PTSD.  He reported that he served in Iraq as an infantryman, tank driver and a gunner on a tank.  During the course of his service, he experienced several combat-related stressors, including witnessing the death of his friends, or as he put it, "my boys blown to shit".  Objectively, the examiner assessed that the Veteran is able to engage in a normal range and variety of activities of daily living without interruption of his typical daily routine.  His thought processes were logical, coherent and relevant.  He presented as articulate, verbal, well-dressed and well-groomed.  He was cooperative.  He exhibited good social skills.  He had a trim body build.  He seemed intelligent, and his speech was well-understood.  
The Veteran was well-oriented to time, place, person and situation.  His affect was one of excitation.  His reasoning was good.  He exhibited no psychomotor slowing but was a bit restless.  His verbal comprehension was good as was his concentration.  His memory function seemed normal.  His sensorium was clear.  He denied having any seizure or stroke, post-service.  A review of psychological symptoms resulted in the endorsement of anxiety, panic attacks, depression, insomnia, nightmares, racing thoughts and head pain as well as anger-control problems.  He indicated that he has thoughts of the war zone on a daily basis and nightmares on a weekly basis.  He stated that he had experienced manic episodes in the past, but none since 2007, post-service.  He denied having any psychotic symptoms, and none were noted.  He denied any suicidal or homicidal ideas, and none were noted.  

In fact, the only problem areas identified by the July 2008 examiner were the Veteran's anxiety, agitation and irritability.  Concerning occupational impairment, the examiner noted the Veteran to be highly motivated and eager to engage in gainful employment, although the examiner further noted that he might experience some difficulty with his anxiety and agitation.  Concerning social functioning impairment, the examiner found that the Veteran, if he would become angry, would have a tough time calming himself down.  He states that he has had anger flare-ups.  Nonetheless, he indicated that the Veteran was highly motivated to take care of his children and make a good life for himself outside the military.  

The July 2008 VA examiner diagnosed Axis I disorders of PTSD and mood disorder NOS.  The examiner assigned a GAF score of 55-60, indicative of moderate symptomatology.  

The findings of the July 2008 VA examination report provides highly probative evidence against a rating higher than 50 percent.  Neither the examination report nor the Veteran's VA treatment records for this period provide medical findings that show occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, such as would be required for a higher 70 percent rating.  For instance, by the time of a subsequent VA mental health treatment session in November 2008, he was observed for symptoms similar to the July 2008 exam, assessed with a GAF score of 55, a good prognosis, expecting a baby with his fiancé, and reported working for the city water department laying and fixing pipes.  Although the Board acknowledges a VA inpatient hospitalization in April 2009, it appears this was an isolated episode for suicidal and homicidal ideations that may have been related to a non-service connected diagnosis of psychosis NOS.  There are certainly no indications in the record during this period of the appeal that also show his PTSD with mood disorder produces total occupational and social impairment, as required for the maximum 100 percent rating.  As noted, the Veteran was married throughout this period and the Veteran was working for much of it.

VA treatment records also show some social interaction, such as in August 2009 when the Veteran helped a buddy move to another state.

As noted, it is not simply the psychiatric symptoms a Veteran experiences, but how those symptoms impact his occupational and social functioning.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  As such, the mere presence of certain symptoms alone does not mandate a higher rating.

In addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  He is competent, as a layman, to report on that as to which he has personal knowledge, such as nightmares, sleeping difficulties, and irritability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159 (a)(2).  On the other hand, as a layman, without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on the severity of his PTSD in relation to the applicable rating criteria, since this is a medically complex matter that requires particular expertise in clinical psychology and psychiatry, which he simply does not possess.  In contrast, the July 2008 VA examiner (a licensed psychologist) took into consideration the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluation in determining the overall severity of his PTSD.  So this determination is multi-factorial, based on all of the relevant medical and other evidence, not just predicated on his lay statements.

Likewise, in VA treatment records, while the Veteran was found to experience a number of psychiatric symptoms, he noted in August 2009 that he was enjoying going back to school and wanted to retrain for a better job.

Here, the available VA medical reports are found to be adequate and persuasive, and this evidence clearly suggests that a 50 percent rating is most appropriate prior to July 2010.  Based upon the evidence of record, the Board finds that the Veteran's service-connected PTSD with mood disorder is manifested by no more than an occupational and social impairment with reduced reliability and productivity prior to July 2010.  Therefore, the claim for entitlement to an initial rating in excess of 50 must be denied during that period.

B. From July 7, 2010 to the Present

Here, the evidence of record supports increasing the Veteran's rating assignment from 50 to 70 percent, but no higher, for the Veteran's PTSD with mood disorder. 38 C.F.R. § 4.7 . In making this determination, the Board has reviewed the SSA's psychological assessment on July 7, 2010, his personal statements, VA treatment records, and 2011 and 2013 VA PTSD examination reports.  

Notably, the Veteran reported that he had stopped working in 2009 due to pain in performing physical labor in his prior occupation as a municipal sewer and water pipe layer due to his back, hip, shoulder and knee pain.  See March 2013 VA back examination.  At that time, he did not comment on whether his PTSD with mood disorder produced any additional occupational impairment.  

However, at the July 7, 2010 SSA Mental Residual Functional Capacity Assessment by R.C., Ph.D., it was observed that the Veteran's ability to complete a normal workday and workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods was "markedly limited".  The SSA clinician summarized, "Claimant is unable to sustain a normal work day/week due to the severity of psychological symptoms.  Alleged limitations due to mental symptoms are sustained by evidence of record."  

At the Veteran's VA examination by a VA licensed psychologist in February 201l, he reported the presence of rare delusions or hallucinations, some diminished hygiene, some obsessive ritualistic behavior, rare panic attacks, decreased attention, depression, anxiety, some impaired impulse control, some suicidal or homicidal thoughts, and sleep impairment.  The examiner also noted that he reported losing employment in 2009, at least in part due to significant problems on the job with irritability and wanting to hit his boss with a shovel, to the point where the Veteran "had to just walk away".  Moreover, he was in school after service, but left classes at least in part due to his PTSD, as he had problems with concentration, motivation, and extreme irritability toward classmates who made political comments.  He also had low motivation for hygiene, such that the Veteran's father is concerned he has changed his appearance.  Concerning school, the Veteran has dropped out of school due to inability to concentrate and irritability, which are attributable to his PTSD symptomatology.  Concerning family relations, although at the last examination in 2008 he had a fiancé, by this time, he indicated they were not together anymore, although he was taking care of their son.  His daughters were scared of his significant paranoid behavior and called his grandparents to intervene.  He was socially isolated and only socializes with one childhood friend.  The examiner concluded there is reduced reliability and productivity due to his PTSD symptoms, and that his symptoms require continuous medication.  A GAF score of 50 was assigned.  

At the Veteran's most recent October 2013 VA PTSD exam, the examiner assessed symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty establishing and maintaining relationships.  The examiner assigned a GAF of 51 and summarized his disability level as occupational and social impairment with reduced reliability and productivity.  Moreover, the October 2013 PTSD examiner attributed chronic sleep impairment symptoms to his PTSD.  He reported deterioration in his social/marital/family relations, as his daughters wanted to live with their mother, apparently due to his PTSD symptoms as "they couldn't handle me".  He had one friend, but no longer talked to him much anymore.  He did note a great relationship with his 4-year old son.  Concerning occupational impairment, he indicated he would not be ready to go back to work until his mental health condition stabilized.  He also reported that he attempted to go back to school the previous year (2012), but dropped out after 1.5 months, due to difficulty concentrating, remembering what he read and completing assignments.  He reported mood swings such that his "moods are like a roller coaster", irritability and anger outbursts, including directed at his father.  

For emphasis, the February 2011 and October 2013 VA examiners assigned relatively low GAF scores of 50 and 51, on the borderline for serious impairment or symptomatology.  

Resolving any doubt in the Veteran's favor, the evidence of record supports the notion that he meets the criteria for a 70 percent rating from July 7, 2010 to the present.  This was the date a SSA treatment record showed that the Veteran's PTSD caused deficiencies in most areas of his life.  His SSA evaluation showed deficiencies in work, as he is unable to sustain a normal work day/week due to the severity of psychological symptoms.  Similarly, VA examination reports contain uncontradicted reports that the Veteran has dropped out of school due to inability to concentrate and irritability, which are attributable to his PTSD symptomatology.  He also appears to have deficiencies in family relations, as his two daughters left him to live with their mother due the severity of his PTSD symptoms.  He is also socially isolated.  He also appears to have severe deficiencies in thinking and mood, as well as severe sleep impairment.  The evidence also reveals similarly serious symptoms and impairment being reported to his treating providers.

The Board concludes that the totality of the evidence, including on review of his VA outpatient psychiatric treatment records, supports the finding that the Veteran's PTSD results in severe versus just moderate social and occupational impairment.  Such thereby entitles him to the higher 70 percent rating.  However, the Board finds that there is no indication that the Veteran additionally meets the requirements/criteria to assign a 100 percent rating for his PTSD.  The weight of the evidence is simply against the conclusion that the Veteran's PTSD causes a total occupational and total social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  

For example, at his October 2013 VA examination, the examiner categorized the Veteran's psychiatric as moderate.  Moreover, the Veteran was noted to have a good relationship with both of his parents.  While the Board does not suggest that there might not be some social problems, the fact remains that such relationships preclude a finding that the Veteran is totally socially and occupationally impaired.  Additionally, the Veteran coaches his son's flag football team.  In a November 2013 VA treatment record it was noted that the Veteran was going to try going back to college, he denied any suicidal ideation or aggressive ideation and hallucinations and delusions were not elicited.

The Board notes that the Veteran is competent to report symptoms of his PTSD disability, but not to identify a specific level of disability.  The medical findings in this case directly address the criteria under which this disability is evaluated and the objective medical evidence is accorded greater weight than the subjective complaints of increased symptomatology.  

Overall, then, during this latter period in question, the Veteran exhibited the type, frequency and severity of symptoms required for a higher 70 percent rating, but not those required for the highest 100 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels).  Lastly, there is no basis to further stage the disability.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  
The Board finds that the schedular evaluations assigned for the Veteran's service-connected psychiatric disability are adequate in this case.  As noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the psychiatric symptomatology.  As such, the Board concludes that referral for extraschedular consideration is not warranted in this case.

III.  SERVICE CONNECTION CLAIMS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A.  BILATERAL HEARING LOSS

In this case, the claimed disorder at issue, bilateral sensorineural hearing loss, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).    

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss (other organic diseases of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

At the outset, the Board accepts that the Veteran experienced in-service noise exposure, particularly in light of his status as a combat Veteran, as his contentions are consistent with the type and character of his service engaged in motor transport duties while serving in Iraq during wartime.  He was awarded the Combat Action Ribbon and Combat Infantryman Badge.  The Veteran contends he developed bilateral hearing loss from in-service exposure to acoustic trauma, particularly from IEDs, weapons fire, and land vehicles.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (see 38 C.F.R. §  3.385 ), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.

Here the Board fully acknowledges the Veteran's military noise exposure.  However, military noise exposure alone is not considered to be a disability, rather, the noise exposure must be shown to cause hearing loss for VA purposes.
 
Here, the competent evidence simply fails to demonstrate the presence of hearing loss for VA purposes in either ear.  That is to say, the Veteran's diminished hearing acuity does not meet the threshold minimum requirements of 38 C.F.R. § 3.385 in either ear.  Absent evidence of a current bilateral hearing loss disability, service connection is not possible because there is no present condition to attribute to his military service, including the conceded in-service acoustic trauma.  Shedden, 381 F.3d at 1163.

A review of the Veteran's post-service medical records reveals that at no time since his claim was filed has the level of his hearing loss in either ear satisfied the threshold minimum standards of 38 C.F.R. § 3.385 to be considered an actual disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that the requirement of a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

Prior to the Veteran's separation from service, he underwent an in-service audiometric evaluation in January 2007 following exposure to in-service noise exposure that show normal hearing thresholds prior to separation in June 2008.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
15
10
LEFT
20
15
5
15
15

Here, the only available post-service audiometric testing results are provided by a private October 2008 audiological testing report and a February 2009 VA audiological examination report.  

At the private October 2008 evaluation, speech audiometry revealed speech recognition ability of 100 percent in both ears.  The private audiologist did not record pure tone scores or averages for either ear.  However, the audiologist did note Speech Reception Thresholds of 15db for the right ear and 20 db for the left ear.  

The February 2009 VA examiner assessed hearing within normal limits, bilaterally.  The speech discrimination score using the Maryland CNC word list was 100 percent in both the right and left ears.  The February 2009 VA examination revealed pure tone thresholds, in decibels, of:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
15
LEFT
15
15
10
15
15

Thus, the pure tone threshold results show hearing loss in either ear did not exceed 40 decibels or more for any of the frequencies of 500, 1000, 2000, 3000, and 4000.  Bilateral hearing loss also did not exceed 26 decibels for at least three of these frequencies.  Right ear speech recognition scores, using the Maryland CNC word list, were not so poor as to be less than 94 percent.  Rather, they were 100 percent.  Therefore, the results of that examination showed the Veteran does not have a current hearing loss disability in both ears for VA compensation purposes, and certainly no hearing loss severe enough to meet the regulatory requirements of § 3.385.  

Likewise, a review of VA and private treatment records, and SSA medical records does not reveal any audiometric pure tone threshold testing that might show a current bilateral hearing loss disability for VA purposes, per the requirements of § 3.385 and Hensley.

The Board observes that decreased hearing is subjective and among the types of conditions to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469   (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  He is clearly competent to relate experiencing diminished hearing acuity.  

Even so, he is not competent to show he has sufficient hearing loss as a consequence of conceded noise exposure in service to, in turn, satisfy the threshold minimum requirements of § 3.385 and be considered an actual disability by VA standards.  Such determination is determined by the defined audiometric test results, which in turn requires medical expertise in the field of audiological testing.  Indeed, valid Maryland CNC speech recognition scores under VA regulations must be provided by a state-licensed audiologist.  The Veteran has not demonstrated or indicated any necessary expertise in the field of audiology.  Moreover, the Board finds that the medical evidence that he does not have a current bilateral hearing loss disability, sufficient for VA standards, to probatively outweigh his unsubstantiated lay statements to the contrary. 

Importantly, as there is no competent evidence establishing a current bilateral hearing loss disability under VA regulatory standards, there consequently is no need to discuss whether there is probative evidence etiologically linking a non-existent current disability to military service, including as due to in-service acoustic trauma.  
Indeed, the VA examiner declined to provide an etiological opinion on this very basis.  The examiner stated, "No opinion is required regarding hearing loss as no hearing loss exists and no significant hearing threshold shifts occurred while on active duty."

The Board concludes that the evidence does not support the claim for service connection.  As such, this issue is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

B.  SLEEP DISORDER

The Veteran contends he is entitled to service connection for a sleep disorder due to service, and as secondary to his service-connected PTSD.  A review of the Veteran's post-service VA and private treatment records shows he has complained of poor sleep and sleep disturbance, and sleeping only 4 hours per night, even with the benefit of sleep medication.  

Certainly, there are indications of sleep impairment symptoms during service, so some indications of in-service incurrence.  Notably, a review of the Veteran's service treatment records reveals a history of sleep disturbance dating back to at least March 2007.  An April 2007 service treatment record shows his sleep improved as a result of medications prescribed to treat his anxiety.  

Unfortunately for the claim, the overall evidence simply does not support the first and preliminary requirement for service connection, namely showing of a current disability.  Shedden , 381 F.3d 1163.  Fundamental to the claim is that the Veteran first has to establish he has a chronic disability.  

In this case, the Veteran has not established a present chronic sleep disorder disability.  For instance, there are no diagnoses of sleep apnea or other similar sleep disorders for which service connection may be established.  Moreover, a review of his VA and private treatment records, and SSA medical records does not otherwise reveal any chronic sleep disorder disability at any time since his claim was filed or a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran is competent to observe his own sleep disturbances and inability to sleep during the night.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  However, specialized medical expertise as well as independent physical evaluation and diagnostic testing, is required to diagnose a chronic disability concerning a claimed sleep disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that certain disabilities, such as rheumatic fever, are not conditions capable of lay diagnosis). Since the Board does not find the Veteran's lay statements to be competent to establish the missing element of a present disability for the claimed chronic sleep disorder, there is no need to consider the credibility of his lay statements in this regard. 

In fact, here, there is highly probative medical evidence against the notion that he has a diagnosable chronic sleep disorder.  The October 2013 PTSD examiner specifically found that the Veteran does not meet criteria for a separate sleep disorder.  Rather, the examiner opined that his sleep impairment was a manifestation of his service-connected PTSD symptomatology.  The examiner stated, "Therefore, it is this examiner's medical opinion that his current chronic sleep impairments are most likely proximately due to or the result of his service connected PTSD."  The examiner reasoned that PTSD symptoms such as nightmares, intrusive memories and hypervigilance frequently result in chronic sleep impairment because of their negative impact on an individual's sleep.  

As such, the sleep impairment related symptomatology is rated as part of the psychiatric disability and to rate these symptoms separately would constitute pyramiding.

Because there is no diagnosis or other competent and credible evidence of a chronic sleep disability, there is no possible means of attributing such disorder to his active duty military service.  The Board concludes that the evidence does not support the claim for service connection.  As such, this issue is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

The claim for an initial compensable rating higher for hypertension is denied.

The claim for an initial rating higher than 10 percent for tension headaches, is denied.

The claim for an initial rating higher than 10 percent for left hip strain from June 7, 2008 to March 31, 2009, and a rating higher than 10 percent from August 1, 2009 to the present, is denied.

The claim for an extension of a temporary total evaluation (100 percent) for left hip strain, beyond July 31, 2009, is denied.

The claim for an initial rating higher than 10 percent for tendonitis, left shoulder is denied.

From June 7, 2008 to July 6, 2010, the claim for an initial rating higher than 50 percent for PTSD with mood disorder is denied.

From July 7, 2010 to the present, a higher initial 70 percent rating for PTSD with mood disorder is granted, subject to the laws and regulations governing the payment of VA compensation.

The claim for service connection for bilateral hearing loss is denied.

The claim for service connection for a sleep disorder is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


